TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-09-00095-CV



                  In re Mycal Antoine Poole a/k/a :Mycal-Antoine:Poole.
               and John Crawford Williams a/k/a :John-Crawford:Williams.


                 ORIGINAL PROCEEDING FROM WILLIAMSON COUNTY



                           MEMORANDUM OPINION

              The petition for writ of mandamus is denied.




                                           J. Woodfin Jones, Chief Justice

Before Chief Justice Jones, Justices Puryear and Henson

Filed: February 25, 2009